11/22/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0174



                                    No. DA 21-0174


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

WILLIAM EARL CUNNINGHAM,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including January 2, 2023, within which to prepare, serve, and file its response

brief.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           November 22 2022